In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3766 
KATHERINE CERAJESKI, Guardian for Walter Cerajeski, 
                                         Plaintiff‐Appellant, 

                                  v. 

GREG ZOELLER, Attorney General of the State of Indiana, 
  et al., 
                                       Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
     No. 1:11‐cv‐1705‐JMS‐DKL — Jane Magnus‐Stinson, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 12, 2013 — DECIDED OCTOBER 31, 2013 
                ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
    POSNER, Circuit Judge. The plaintiff appeals from the dis‐
missal of her suit challenging the constitutionality of part of 
the Indiana Unclaimed Property Act, Ind. Code §§ 32‐34‐1‐1 
et seq. (Indiana’s version of the Uniform Unclaimed Property 
Act), on the ground that it authorizes the state to confiscate 
private  property  without  any  compensation—let  alone  just 
compensation—to the owner. 
2                                                        No. 12‐3766 


     The  Act  states  that  “property”  is  “presumed  abandoned 
if  the  owner  or  apparent  owner  has  not  communicated  in 
writing  with  the  holder  concerning  the  property  or  has  not 
otherwise  given  an  indication  of  interest  in  the  property” 
within a specified period that varies according to the type of 
property.  §  32‐34‐1‐20(c).  When  the  presumption  kicks  in, 
the holder of the property (for example a bank, in the case of 
a bank account) is required to try to notify the owner and to 
submit  within  60  to  120  days  after  that  a  detailed  report  of 
the matter (including the owner’s last known address) to the 
state attorney general, and simultaneously with that submis‐
sion  to  transfer  the  property  to  the  attorney  general.  §§ 32‐
34‐1‐26(a), (b), (e); 32‐34‐1‐27. By November 30 of the follow‐
ing  year,  assuming  the  owner  hasn’t  tried  to  reclaim  his 
property, the attorney general must attempt notice by publi‐
cation. § 32‐34‐1‐28. Notice is also posted on an official web‐
site, www.indianaunclaimed.gov (visited Oct. 29, 2013). The 
owner, by filing a valid claim to his property (which he can 
do on the website), can reclaim the property from the state at 
any time up to 25 years after it was delivered to the attorney 
general.  §  32‐34‐1‐36.  At  that  point  if  still  unclaimed  it  es‐
cheats to—that is, becomes owned by—the state. 
     But here’s the rub that has given rise to this lawsuit: the 
owner who files a valid claim to property is entitled only to 
his principal, and not to any interest earned on it. The plain‐
tiff contends that the state’s retention of the interest is a tak‐
ing that violates the takings (just‐compensation) clause in the 
Constitution  because  the  owner  is  paid  nothing  for  his  lost 
interest. 
    The plaintiff’s ward had a small, interest‐bearing account 
(it was either a savings account or a money market account) 
No. 12‐3766                                                        3 


in an Indiana bank. The value of a bank account is not prop‐
erty owned by the depositor; he is just a creditor of the bank. 
But  the  Indiana  statute  defines  “property”  very  broadly,  to 
include  the  value  of  a  bank  account,  §  32‐34‐1‐17(b),  and 
with  respect  to  such property the presumption of abandon‐
ment  kicks  in  three  years  after  the  last  communication,  or 
indication  of  interest,  by  the  owner  regarding  the  account. 
§ 32‐34‐1‐20(c). That happened, in the case of Cerajeski’s ac‐
count, in 2006; we assume the reason for his failure to indi‐
cate  any interest  in  the account for the required  three  years 
was related to whatever disability led to the appointment of 
a guardian for his affairs, but there is nothing in the record 
about this. 
    The  statute  requires  individualized  notice  and  reporting 
of a bank account after the three‐year period elapses only if 
the value of the account exceeds $50. §§ 32‐34‐1‐26(a), (e)(3). 
Cerajeski’s  account  was  smaller,  but  we  haven’t  been  told 
whether,  before  transferring  it  to  the  attorney  general  (re‐
quired  regardless  of  the  account’s  size),  the  bank  went 
through  all  the  motions  required  by  the  Act  for  larger  ac‐
counts  anyway.  Cerajeski’s  guardian  didn’t  learn  about  the 
account until 2011. 
    Correctly believing that the state wouldn’t pay interest if 
she filed a claim, she filed this lawsuit instead, seeking a dec‐
laration that she is entitled (on behalf of her ward) to the in‐
terest; if she obtains the declaration, the claim will follow. 
    The  plaintiff  does  not  quarrel  with  the  aim  and  general 
structure of the Unclaimed Property Act. Unclaimed proper‐
ty, whether lost, mislaid, forgotten, or abandoned, is a drag 
on  the  economy.  With  no  owner  (abandoned  property),  or 
no  known  owner  (lost  or  mislaid  or  forgotten  property),  a 
4                                                          No. 12‐3766 


property  is  unlikely  to  be  put  to  its  most  productive  use. 
One  way  to  minimize  the  resulting  loss  of  value  is  to  vest 
ownership after some period of years—25 in Indiana—in the 
state;  this  is  called  escheat  or  bona  vacantia  (ownerless 
goods).  See,  e.g.,  Texas  v.  New  Jersey,  379  U.S.  674,  675–77 
(1965); Standard Oil Co. v. New Jersey by Parsons, 341 U.S. 428, 
435–36 (1951). Another approach, also employed by Indiana, 
is  for  the  state,  after  a  much  shorter  period  in  which  the 
owner  of  a  property  is  unknown,  to  take  custody  of  the 
property, try to find  the owner,  and if the  owner  shows  up 
to  claim  it  before  enough  time  has  elapsed for  the  property 
to escheat to the state, return the property to the owner. The 
goal  of  both  procedures  is  to  avoid  so  far  as  possible  situa‐
tions in which, for want of an identified owner, the value of 
property is not being maximized. 
    The  state  is  certainly  entitled  to  charge  a  fee  for  its  ser‐
vices in taking custody of unclaimed property and trying to 
locate  the  owner.  The  statute,  however,  authorizes  it  to  de‐
duct from the value of the property only a very limited set of 
costs,  see  §  32‐34‐1‐36(g),  none  of  which  appears  to  be  rele‐
vant to Cerajeski’s bank account. The uniform act on which 
the  Indiana  law  is  modeled  allows  for  reasonable  service 
charges  and  other  fees  for  custodianship,  Uniform  Un‐
claimed  Property  Act  of  1995  § 13(b),  but  for  unexplained 
reasons Indiana  has  not enacted that section of the  uniform 
act.  And  the  state  has  made  no  effort  to  show  that  the 
amount of interest in Cerajeski’s bank account bears any re‐
lation to the cost of the services that the state has performed 
in relation to the account. 
  The  confiscation  of  the  interest  on  Cerajeski’s  principal 
was  therefore  a  taking  of  a  part  of  his  property  (remember 
No. 12‐3766                                                           5 


that  the  Indiana  statute  makes  a  bank  account  “property” 
under  Indiana  law).  Suppose  Cerajeski  had  lost  not  a  bank 
account but an apple orchard. Years later his guardian learns 
about the orchard, visits it, and discovers that a neighboring 
farmer has occupied the orchard for a number of years. The 
farmer  acknowledges  the  guardian’s  right  to  the  property, 
and  leaves—thanking  her  profusely  for  the  opportunity  to 
gather and sell the apples that the orchard has produced all 
these  years,  but  not  compensating  her  for  having  appropri‐
ated them. She would be understandably indignant. He had 
converted  property  of  hers—the  apples.  He  would  be  enti‐
tled to a reasonable fee for having harvested and sold them 
rather than letting them rot, but not to keep the entire reve‐
nue  from  their  sale.  If  you  own  an  apple  tree,  you  own  the 
apples; and if you own a deposit account that pays interest, 
you own the interest, whether or not state law calls interest 
property.  See  Brown  v.  Legal  Foundation  of  Washington,  538 
U.S. 216, 235 (2003). 
     Even if by some magic the cost to the state of its custodi‐
anship  of  Cerajeski’s  bank  account  and  related  services 
equaled the confiscated interest, the confiscation would be a 
taking within  the meaning  of the  takings clause.  See Koontz 
v.  St.  Johns  River  Water  Management  District,  133  S.  Ct.  2586, 
2601 (2013), remarking that “we have repeatedly found tak‐
ings where the government, by confiscating financial obliga‐
tions,  achieved  a  result  that  could  have  been  obtained  by 
imposing  a  tax.  Most  recently,  in  Brown  [v. Legal  Foundation 
of Washington, supra] we were unanimous in concluding that 
a  State  Supreme  Court’s  seizure  of  the  interest  on  client 
funds held in escrow was a taking despite the unquestiona‐
ble  constitutional  propriety  of  a  tax  that  would  have  raised 
exactly  the  same  revenue.  Our  holding  in  Brown  followed 
6                                                        No. 12‐3766 


from  …  two  earlier  cases  in  which  we  treated  confiscations 
of  money  as  takings  despite  their  functional  similarity  to  a 
tax.” 
     Indiana could, after a reasonable time and satisfying due 
process,  escheat  the  fruit,  or  the  interest,  without  having  to 
escheat the entire property as well. And it occurred to us af‐
ter the oral argument that although the period of escheat in 
the Indiana statute is 25 years, the confiscation of interest af‐
ter 3 years might be a partial escheat, though not called that. 
So we asked the parties to file supplemental briefs address‐
ing  two  questions:  whether  the  state’s  taking  unconditional 
title to “presumed abandoned” property would be constitu‐
tionally valid as an escheat, and whether any issue concern‐
ing escheat had arisen in the course of the suit. 
     The  state  answered  that  without  violating  the  takings 
clause, it can seize unconditional title to abandoned property 
without compensation, but that no issue concerning escheat 
has  arisen  in  the  present  litigation  because,  as  explained  in 
the  state’s  supplemental  brief,  the  Unclaimed  Property  Act 
“is  not,  strictly  speaking,  an  escheat  statute.  The  state  does 
not acquire title to unclaimed property, it acts as a custodian, 
and the owner may claim the property at any time.” In sup‐
port  of  this  statement  the  state  cites  our  decision  in  Com‐
monwealth Edison Co. v. Vega, 174 F.3d 870, 872 (7th Cir. 1999), 
where  we said  that  the  unclaimed‐property  acts  enacted  by 
Illinois and other states, including acts based on the Uniform 
Unclaimed  Property  Act  of  1995,  as  the  Indiana  act  is,  “are 
not  escheat  statutes.  The  state  does  not  acquire  title  to  the 
property. It is merely a custodian. The owner can reclaim his 
property at any time.” 
No. 12‐3766                                                               7 


    The  state’s  answer  to  our  question  whether  there  is  any 
issue  of  escheat  in  this  case  is  correct,  but  fatal  to  its  case. 
Begin  with  “abandoned.”  “Abandonment”  in  property  law 
means  voluntary  relinquishment  or  renunciation  of  a  prop‐
erty right, or an ownership vacuum resulting from the own‐
er’s death without heirs  or a valid will.  E.g., Mucha v. King, 
792 F.2d 602, 610 (7th Cir. 1986); Schaffner v. Benson, 166 N.E. 
881, 883 (Ind. App. 1929); Haslem v. Lockwood, 37 Conn. 500, 
506–07 (1871); Eads v. Brazelton, 22 Ark. 499, 509 (1861); Note, 
“The  Unclaimed  Personal  Property  Problem:  A  Legislative 
Proposal,” 19 Stan. L. Rev. 619, 620 (1967). It means that the 
owner  gives  up  all  claims  to  the  property,  thus  pitching  it 
back  into  the  public  domain,  where  it  is  available  for  reap‐
propriation. Of course the state can take abandoned property 
without  compensation—there  is  no  owner  to  compensate. 
That is a clear example of escheat. (If the state lays no claim 
to abandoned property, the first person to claim it becomes 
the  owner.)  But  Mucha  v.  King,  supra,  involved  a  painting 
that had disappeared for 60 years; yet it had not been aban‐
doned, and we held that the owner’s heir was entitled to its 
return. 
    Cerajeski did not voluntarily relinquish either the princi‐
pal or the interest in his bank account. The fact that he has a 
guardian suggests that he is not competent to keep track of 
his  property,  though  the  record  contains  no  details  regard‐
ing his condition. The guardian was unaware of the account 
until  years  after  it  was  transferred  to  the  state.  The  account 
was unclaimed rather than abandoned. Unclaimed property, 
like  abandoned  property  before  someone  appropriates  it,  is 
in  a  kind  of  limbo;  and  one  way  of  moving  it  to  economic 
heaven is escheat. See United States v. Locke, 471 U.S. 84, 100 
(1985);  cf.  Texaco,  Inc.  v.  Short,  454  U.S.  516,  525–26  (1982). 
8                                                       No. 12‐3766 


The Supreme Court of Illinois, interpreting its version of the 
Uniform Unclaimed Property Act, could be thought to have 
held, in an opinion on which the attorney general of Indiana 
mistakenly  relies,  that  the  Act  authorizes  the  escheat  of  in‐
terest, though the court did not use the word “escheat.” Cwik 
v. Giannoulias, 930 N.E.2d 990 (Ill. 2010). The attorney general 
has  misread  the  case.  The  interest  in  question  was  interest 
the  state  had  earned  after  taking  custody  of  the  plaintiff’s 
property;  the  owner  had  not  earned  any  interest  on  the 
property  when  it  was  in  his  custody.  Id.  at  993–94.  To  give 
the  interest  to  the  owner  when  he  reclaimed  the  principal 
would  therefore  have  given  him  a  windfall.  The  court  dis‐
tinguished its earlier decision in Canel v. Topinka, 818 N.E.2d 
311,  324–25  (Ill.  2004),  which  had  held  unequivocally  that 
Illinois’s version of the uniform act does not permit a taking 
of interest if, as in the present case, the owner’s property was 
earning interest (or, equivalently, dividends) when the state 
took custody, and would have continued earning it had the 
state  not  taken  custody.  (“At  all  times  the  shares  of  stock 
remained  the  private  property  of  plaintiff.  Under  the  cir‐
cumstances,  the  dividends,  as  an  incident  of  ownership, 
were also private property.” Id. at 325.) 
    The  attorney  general’s  reliance  on  Cwik  is  doubly  odd, 
because he interprets his own state’s version of the uniform 
act differently. He assures us that “the state will not take un‐
conditional title, as opposed to custody, of unclaimed prop‐
erty.” See also Smyth v. Carter, 845 N.E.2d 219, 222 (Ind. App. 
2006). He tells us that Indiana law does not permit the state 
to escheat the Cerajeski account—which remember includes 
interest  as  well  as  principal—until  2031  (the  state  took  cus‐
tody of the account in 2006). That is why he rightly acknowl‐
edges that  there is no issue of escheat in this litigation, that 
No. 12‐3766                                                           9 


the  state  is  merely  a  custodian  of  the  account.  But  if  it  is 
merely a custodian, on what basis can it confiscate a portion 
of the account? Interest on interest‐bearing unclaimed prop‐
erty  is  unclaimed  property  too,  and  so  the  property  owner 
can claim it upon proving title, unless the property has been 
escheated;  and  the  state  assures  us  that  it  has  not  been  es‐
cheated  because  the  law  under  which  it  was  taken  by  the 
state—the  Unclaimed  Property  Act—is  not  an  escheat  stat‐
ute, or more precisely not an escheat statute except with re‐
gard to property unclaimed after 25 years. 
    There is no basis for the state’s confiscating the interest in 
Cerajeski’s  account.  See  Sogg  v.  Zurz,  905  N.E.2d  187,  192 
(Ohio 2009). There is no articulated basis for fixing a 25‐year 
term for escheat of principal and only 3 years for escheat of 
interest—a  period  so  short  as  to  present  a  serious  question 
whether  it  is  consistent  with  the  requirement  in  the  Four‐
teenth  Amendment  that  property  not  be  taken  without  due 
process of law, implying adequate notice and opportunity to 
contest.  And  “at  least  as  to  confiscatory  regulations  (as  op‐
posed  to  those  regulating  the  use  of  property),  a  State  may 
not  sidestep  the  Takings  Clause  by  disavowing  traditional 
property interests long recognized under state law.” Phillips 
v.  Washington  Legal  Foundation,  524  U.S.  156,  167  (1998);  see 
also Webb’s Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 155, 
164  (1980);  Schneider  v.  California  Department  of  Corrections, 
151 F.3d 1194, 1199–1200 (9th Cir. 1998); cf. Stop the Beach Re‐
nourishment, Inc. v. Florida Department of Environmental Protec‐
tion, 130 S. Ct. 2592, 2611–12 (2010). A state may not “trans‐
form private property into public property without compen‐
sation”  merely  “because  it  is  held  temporarily  by  the 
[state].”  Webb’s  Fabulous  Pharmacies,  Inc.  v.  Beckwith,  supra, 
449 U.S. at 164. “In Phillips, the Supreme Court reaffirmed its 
10                                                         No. 12‐3766 


commitment to the ‘interest follows principal’ rule as a con‐
stitutionally  relevant  aspect  of  Takings  Clause  jurispru‐
dence.” Schneider v. California Department of Corrections, supra, 
151 F.3d at 1199. And a state may not escheat property with‐
out a judicial or administrative determination that the prop‐
erty  has  been  abandoned  or  is  otherwise  subject  to  escheat. 
E.g.,  Connecticut  Mutual  Life  Ins.  Co.  v.  Moore,  333  U.S.  541, 
546–47 (1948); Anderson National Bank v. Luckett, 321 U.S. 233, 
241–42, 245–46 (1944); State v. Otis Elevator Co., 95 A.2d 715, 
720, 723–24 (N.J. 1953). 
      Everything required for an escheat is missing in this case. 
     We think we know what has led the state into error. It is 
its misunderstanding of the concept of abandonment, a mis‐
understanding  fostered  by  the  misleading  term  “presumed 
abandoned”  in  the  Unclaimed  Property  Act.  Abandonment 
of property other than as a consequence of death without a 
valid will  or heirs means at  common law a voluntary relin‐
quishment of ownership. If there is no owner, there is no one 
to object to the state’s taking the property without compen‐
sation (there is no one to compensate). Now it is true that a 
state’s power of escheat is not limited to abandoned proper‐
ty  in  the  common  law  sense.  The  state  can  “condition  the 
permanent  retention  of  [a]  property  right  on  the  perfor‐
mance of reasonable conditions that indicate a present inten‐
tion  to  retain  the  interest,”  Texaco,  Inc.  v.  Short,  supra,  454 
U.S. at 526—and so the fact that “abandoned” in the Indiana 
statute  does  not  mean  ”abandoned”  in  the  common  law 
sense, but instead means abandoned or unclaimed, does not 
necessarily  limit  the  state’s  power  to  escheat  the  property. 
And in fact Indiana does escheat some property that is mere‐
ly unclaimed and not abandoned—but only after 25 years of 
No. 12‐3766                                                            11 


its  remaining  unclaimed.  Until  then,  Indiana  law  gives  the 
state no authority to escheat property. And so if before then 
the state takes either principal or interest it must render just 
compensation  to  the  owner  if  as  in  this  case  the  owner’s 
identity  is  known.  The  state  can  charge  a  fee  for  custodian‐
ship and for searching for the owner, but the interest on the 
principal in a bank account is not a fee for those services. 
    The  perversity  of  the  state’s  position  lies  in  the  fact  that 
unclaimed property acts are primarily designed not to enrich 
the state directly but to “return[] the unclaimed property to 
the stream of commerce,” Louisiana Health Service & Indemni‐
ty Co.  v. Tarver, 635 So.2d 1090, 1092 (La.  1994),  and to pro‐
tect property owners against what’s known as “lucrative si‐
lence.” “[A] holding institution [such as a bank] for intangi‐
ble personal property [such as a bank account] can find do‐
ing  nothing  with  its  customers’  property  and  communi‐
cating as little as possible with its customers to be ‘lucrative 
silence.’”  Unclaimed  Property  Act  Summary,  Uniform  Law 
Commission,           uniformlaws.org/ActSummary.aspx?title=
Unclaimed%20Property%20Act  (visited  Oct.  29,  2013).  “The 
practical  reason  behind  the  states’  action  [in  enforcing  un‐
claimed  property  laws]  is  to  prevent  unclaimed  personal 
property being eventually appropriated by the present hold‐
er,”  though  realism  requires  recognition  that  unclaimed 
property  statutes  “are  also  a  means  of  raising  [state]  reve‐
nue.”  Treasurer  of  New  Jersey  v.  U.S.  Department  of  Treasury, 
684 F.3d 382, 390 (3d Cir. 2012), quoting John Orth, “Escheat: 
Is the State the Last Heir?,” 13 Green Bag 2d 73, 78–79 (2009). 
    A  holder  of  someone else’s  property  may  be  tempted to 
try to reap the fruits of the property if the owner is inatten‐
tive  to  it  or  perhaps  (as  is  probably  true  in  this  case—why 
12                                                         No. 12‐3766 


else  the  guardianship?)  incapable  of  keeping  track  of  it. 
We’re  surprised  that  the  attorney  general  of  Indiana  wants 
to take those fruits from someone who may be incompetent 
to safeguard his property. 
    The judgment is reversed and the case remanded for fur‐
ther proceedings consistent with this opinion. The plaintiff is 
entitled  to  just  compensation  from  the  state  when  she  files 
her claim to Cerajeski’s account, but the amount of that just 
compensation has yet to be determined. The plaintiff has al‐
so  sought  an  injunction—why  we  don’t  know;  and  injunc‐
tive  relief  may  well  be  unavailable  in  this  case.  “Equitable 
relief  is  not  available  to  enjoin  an  alleged  taking  of  private 
property  for  a  public  use.”  Ruckelshaus  v.  Monsanto  Co.,  467 
U.S.  986,  1016  (1984).  The  availability  and  propriety  of  in‐
junctive  relief  are  other  issues  to  be  resolved  by  the  district 
judge in the first instance. 
                                         REVERSED AND REMANDED.